DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Status of Claims
Claims 1-2, 4, and 10-15 are under examination. 
Response to Amendments
Applicant’s amendments overcome the 112, fourth paragraph, rejection and 112, second paragraph, rejection. 
Response to Arguments
Applicant’s arguments filed have been fully considered but are not persuasive.
Applicant submits Enhancement of Nuclear Fusion in Plasma Oscillation Systems1 in hopes of overcoming the enablement rejection. However, this paper merely discusses a “theoretical analysis” (abstract), which is insufficient to provide enablement. 
Applicant submits Observation of Proton-Boron Fusion Products from Rotating Plasma Device2 in hopes of overcoming the enablement rejection. However, this appears to be an internal document of Applicant’s and not published in a reputable, peer-reviewed journal. 
While Applicant may write or publish papers in various online journals, Examiner notes that the mainstream scientific community does not accept cold fusion as legitimate science; thus, the burden of proof is high and is not fulfilled by Applicant’s occasional papers. 
Examiner points to application 16/757,941, by the same inventor and Applicants. A review of the claims and the Specification in the aforementioned application shows that they are substantially similar to those of the instant application, particularly pertaining to the 112(a) and 101 rejections. PTAB affirmed the Examiner’s rejection of application 16/757,941 (see Patent Board Decision dated 11/02/20223). The reasons by PTAB for upholding the Examiner’s rejections apply the same to this application. Specifically, this application is directed towards cold fusion, i.e., nuclear fusion happening at temperatures well below those at which it is known to occur. 

Response to 101, 112a argument that the claims do not recite a “production of energy”:
 The final clause of claim 1 recites that the induced rotation causes neutral particles to interact with a target, causing a fusion reaction. Page 4 of the Specification explicitly states that the disclosed utility for this claimed phenomenon is energy production: “The repeated interactions between hydrogen and boron atoms in the annular region produce sufficient fusion reactions…which can be used in a direct conversion to electricity or a source of heat for energy production…without pollution and minimal radioactive wastes…with high efficiency,” Specification, page 4. Therefore, the argument that the claim itself does not re-state that the utility is “energy production” is not found persuasive.  	Applicant additionally touts the advantages of the claimed method as a way of “eliminating the emission of greenhouse gases” with nuclear reactors that can be located “in urban areas,” Specification, page 3. Clearly, Applicant’s disclosed utility is large-scale nuclear energy production from nuclear reactors. The utility of a nuclear reactor, by definition, is to create energy to be converted into useful electricity to power households. 
Further response to 101 utility argument:
 Applicant argues that, while the instant applicant may not have the disclosed utility of creating commercially viable amounts of waste-free electricity, it must have some utility, e.g., the production of helium.  	However, the Specification explicitly states on page 4 that the utility of any helium byproduct is that it can be used in a direct conversion to electricity or as a source of heat for energy production: “…to yield energetic helium nuclei which can be used in a direct conversion to electricity or a source of heat for energy production.” Therefore, Applicant’s attempt to separate the helium byproduct from the disclosed utility of energy production is unpersuasive.
Response to the Electron Catalyzed Fusion paper:
 	Applicant argues (page 12) in support of the instant application in the form of the paper Electron Catalyzed Fusion. Examiner notes that this paper was not published in any online peer-reviewed journal. This paper is only published at arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv.” This is not by coincidence. This paper is directed toward subject matter that lies outside the realm of established science. As evidenced in the attached paper also authored by Applicant4, “electron catalyzed fusion” is a term coined by the Applicant to describe their method: “We have named this process of lowering the Coulomb barrier as ‘Electron Catalyzed Fusion’,” page 2. This paper describing Applicant’s “electron catalyzed fusion” cannot therefore be accepted as evidence that Applicant’s underlying theory of Coulomb barrier lowering is a technology recognized by mainstream scientists. 
Response to the CR-39 report:
 	Applicant argues (page 12) that the CR-39 report also provides supporting experimental results of Applicant’s fusion process. Again, Examiner can find no evidence that this paper has been published in any reputable journal. Accordingly, this report cannot be used to support Applicant’s assertion that the disclosed fusion process is accepted by mainstream scientists. 
[Wingdings font/0xE0] If Applicant has truly achieved the claimed “breakthrough5” in nuclear fusion research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear fusion community? If Applicant had truly achieved such an astonishing feat, the global scientific community would be buzzing with support, criticism, analysis, attempts to repeat the experiment, and more. 

Response to the Declaration for application 12/850,633:
 	Applicant argues (pages 12-13) that the Affidavit for the application 12/850,633 supports the claimed fusion reaction. However, this Affidavit is directed towards a different application than the instant invention, and insufficient evidence is provided by Applicant linking the features of the 12/850,633 Affidavit to that of the instant invention. The 12/850,633 Affidavit lays out a superconducting magnet, a discharge rod, a DC power source delivering a pulsed power supply, a cooling system, a supply of hydrogen gas, and a boron target. None of these features is claimed in the instant invention. The only feature that the 12/850,633 Affidavit has in common with the instant invention is the claimed “cylindrical chamber.” Therefore, this Affidavit fails to establish a nexus between the 12/850,633 invention and the instant invention. 
Response to the PTAB Decision for application 12/850,633:
 	Applicant states (page 13) that PTAB reversed lack of utility and enablement rejections in case 12/850,633. However, a review of this Decision shows that the reversal was based on the relevance of the aforementioned Affidavit, whose relevance to this case has not been established. Accordingly, the Decision in case 12/850,633 does not automatically apply to the instant case, which is examined on its own merits. 

Specification
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The specification is objected to under 35 U.S.C. 112, first paragraph, as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 
The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application (in this case, claims 1–2, 4, and 10–15). A patent claim is invalid if it is not supported by an enabling disclosure. 
There is no reputable evidence of record to support the claim that the present invention involves thermonuclear reactions, and nor is there evidence that the invention is capable of operating as indicated or capable of providing a useful output. 
The specification does not enable the skilled artisan to achieve nuclear fusion and generate energy by collisions between “neutral particles” and “[an] emitter and [a] target” as recited in claim 1. 
In the background of the invention (Specification, page 3), Applicant details how all previous attempts at obtaining a viable nuclear fusion reactor have failed: 
“Fusion research has been going on since 1950's and the prospect for a commercial reactor is still many years away. The confinement of charged particles, the presence of instabilities and the large amount of energy required to sustain the reacting system at high temperatures all make this into one of the most challenging world-wide efforts.…No simple low-cost reactors have been realized today,” Specification, page 3.

However, despite the failure of all others hitherto, Applicant claims to have designed a method wherein “a fusion reaction is caused to occur” simply via “neutral particles…imping[ing] against [an] emitter and [a] target” (claim 1). 
Applicant claims that the simplicity of the method is a “breakthrough” after an admitted 70+ years of failed attempts: “The simple geometry and the compactness of the device makes it a breakthough [sic] in the concept of fusion,” Specification, page 3.
Applicant’s utility is a commercially viable method for thermonuclear fusion: a method capable to “produce sufficient fusion reactions…which can be used in a direct conversion to electricity or a source of heat for energy production…without pollution and minimal radioactive wastes…with high efficiency,” Specification, page 4. 
To accomplish this feat, Applicant’s device relies on “frequent collisions” between neutral species and ions (Specification, bottom of page 7). 
Therefore, the Specification purports to disclose a nuclear fusion method that not only generates a commercially viable energy gain, but does so using a suspiciously simple setup: “This device requires only a simple capital outlay consisting of a superconducting magnet and a DC power supply,” Specification, page 4.
However, as noted by the attached current-state-of-the-art reference Dylla6, as recently as 2020, the largest nuclear fusion project in the world (ITER) hopes to achieve a successful fusion demonstration “for several minutes duration” by 2026 at the absolute earliest. This is with a projected cost of “greater than $10 billion.” 
The international community will have spent $10 billion on a nuclear fusion reactor that, at best, is hoped to sustain a nuclear fusion reaction for “several minutes.” The skilled artisan would therefore be skeptical of Applicant’s claim to have a simple, cheap, and easy “breakthrough” fusion reactor. 
Further according to the official ITER7 webpage:
 “The world record for controlled fusion power is held by the European tokamak JET. In 1997, JET produced 16 MW of fusion power from 24 MW of power injected into its heating systems…ITER will not capture the power it produces as electricity, but as the first of all fusion experiments in history to produce net energy…it will prepare the way for the machine that can.”

“ITER…will be the first of all fusion experiments in history to produce net energy.”

When the most advanced nuclear fusion reactor in the world is only hoping to be the first such experiment to create more energy than it consumes (“net” energy gain), then Applicant’s claims to a nuclear fusion reactor that can already be a commercially viable source of electricity (“produce sufficient fusion reactions…which can be used in a direct conversion to electricity or a source of heat for energy production…without pollution and minimal radioactive wastes…with high efficiency,” Specification, page 4) appear to be wishful thinking at best. 

As is known by those having ordinary skill in the art, overcoming the Coulomb barrier to achieve critical ignition for nuclear fusion is only known to occur at extremely high kinetic energies, i.e., extremely high temperatures, such as those present on the sun. Georgia State University8 explains:
“The temperatures required to overcome the coulomb barrier for fusion to occur are so high as to require extraordinary means for their achievement. Such thermally initiated reactions are commonly called thermonuclear fusion. With particle energies in the range of 1-10keV, the temperatures are in the range of 107-108 K.”

The method for producing nuclear fusion reactions claimed by Applicant is not capable of producing or sustaining such reactions. The method provides no mechanism for achieving and maintaining the temperatures of hundreds of millions of degrees Kelvin known to be required to achieve nuclear fusion.
There is no widespread support for Applicant’s “rotation of neutrals and ions” theory in the scientific community. Applicant has not provided persuasive evidence demonstrating a scientific consensus that this “neutrals” collision theory can practicably achieve the disclosed astonishing feats for nuclear fusion reactors. 
It is the Examiner’s conclusion that Applicant’s “neutrals” collision theory is based on scientific theory that is both unproven and implausible. 
Applicant’s disclosure therefore lacks adequate teachings to enable the skilled artisan to perform a method that can achieve “a high rate of fusion” via “repeated interactions” between “rotating boron and stationary hydrogen,” Specification, page 6. 
Reproducibility
The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP § 2164.03. The art of the present invention, a method for generating and maintaining an exothermic fusion reaction sufficient to be used as a viable energy source via ion/neutral species collisions within an electrostatic field (Specification, page 6) is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one’s own laboratory. One must produce a set of instructions–a recipe–that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.  
Reproducibility of alleged successful nuclear fusion results is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant’s disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology. 
Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.
Undue Experimentation
It is the Examiner’s position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant’s invention.
In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.
Applicant admits that previous, well-funded and decades-long attempts at producing sustained and viable nuclear fusion reactors have been unsuccessful (Specification, page 3). Even so, Applicant claims that the simplicity of the disclosed method is a “breakthrough”: “The simple geometry and the compactness of the device makes it a breakthough [sic] in the concept of fusion,” Specification, page 3. 
To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989). 
Reviewing the aforementioned Wands factors, Examiner summarizes the above-elaborated explanations as to why Applicant’s invention fails to satisfy the enablement requirement: 
(A) The breadth of the claims: Applicant’s claim that “a fusion reaction is caused to occur” by merely colliding chemical species together (clm. 1; hydrogen and boron, Specification, page 6) is extremely broad, as evidenced by its desired-result-type language (“creating…causing...causing…force that causes…”) followed by an unlikely result of thermonuclear fusion to the extent that the outcomes of the recited method cannot be reasonably predicted and measured. 
See MPEP § 2164.08. 

(B) The nature of the invention: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of nuclear fusion as a substantial source of marketable energy (Specification, page 4); as such, the subject matter to which the invention pertains lies in the hitherto unsuccessful field of commercial nuclear fusion reactors. 
See MPEP § 2164.05(a). 
(C) The state of the prior art: The effects claimed by Applicant have not been verified by the existing body of scientific work; nor has Applicant submitted any relevant fusion-related prior art or research papers. 
See MPEP § 2164.05(a). 
(D) The level of one of ordinary skill: The level of ordinary skill in the art is a skilled artisan who understands the concept of magnetic and electrostatic confinement nuclear fusion reactors but who cannot yet build or operate one that would be considered useful outside the realm of research. 
 See MPEP § 2164.05(b). 

(E) The level of predictability in the art: Thermonuclear fusion devices have failed to be successful, reliable, or predictable throughout the past 70+ years of fusion research. 
See MPEP § 2164.03. 

(F) The amount of direction provided by the inventor: Applicant’s underlying theory is that the claimed device utilizes “repeated interactions between…boron and…hydrogen” to achieve “a high rate of fusion” (Specification, page 6), which is a phenomenon that is not supported by an existing body of scientific work.
See MPEP § 2164.03. 

(G) The existence of working examples: No examples, working or otherwise, are provided by the disclosure, and nor can the examiner find any external examples of “rotating ions and neutrals-induced nuclear fusion” reactors capable to produce sustained thermonuclear fusion. Applicant’s disclosure is entirely speculative. 
See MPEP § 2164.02. 

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The quantity of experimentation needed is infinite, as the practical guidance provided is insufficient to enable one to build or operate a working prototype of the invention, and the provided theoretical guidance is insufficient to enable one to understand the underlying sequence of phenomena required to attempt such an endeavor. See MPEP § 2164.06. 

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, an operable invention of any practical use to the public. To be patentable, the claimed invention as a whole must be useful and accomplish a practical application. That is, it must produce a “useful, concrete and tangible result.” See In re Alappat, 33 F.3d 1526, 1544, 31 USPQ2d 1557 (Fed. Cir. 1994) and also State Street Bank & Trust Co. v. Signature Financial Group, 149 F.3d 1368, 1373-4, 47 USPQ2d 1596 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 851 (1999). The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or hopeful concept, or subject matter that is simply a starting point for future investigation or research. For more examples of this real-world applicability requirement being applied, see Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–2, 4, and 10–15 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks patentable utility for the detailed reasons provided above in the Specification objection that are accordingly incorporated herein.  
 	Applicant’s claimed invention is directed to a device for producing commercially viable electricity for practical applications from a fusion reaction. The production of net energy from repeated fusion reactions is considered as being Applicant's specified utility (“produce sufficient fusion reactions…which can be used in a direct conversion to electricity or a source of heat for energy production…without pollution and minimal radioactive wastes…with high efficiency,” Specification, page 4).  	In describing said specified utility, Applicant has set forth the inadequately supported theory that hydrogen and boron species collisions can produce and sustain thermonuclear reactions (e.g., Specification, page 6). This fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant's invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative nuclear fusion system. See also In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the viable amounts of energy disclosed.
Claims 1–2, 4, and 10–15 are further rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility, for the reasons set forth in the above objection to the Specification as well as in the section just above this one, which are accordingly incorporated herein. 
As set forth in MPEP § 2107.01(IV), a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, 
“Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–2, 4, and 10–15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. 
Claims 1–2, 4, and 10–15 are further rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.  Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed device at the time of filing. 
Claims 1–2, 4, and 10–15 are still further rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the 101 section above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention. 
Any claim not specifically addressed above that depends on a rejected claim is accordingly also rejected under 35 U.S.C. 112, first paragraph. 



Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 10, 11, and 14 recite statements that are essentially statements of intended or desired use. 
For claim 1, these include: 
 	“the electric and magnetic fields are caused to oscillate…such that rotating ions and neutrals will rotate synchronously,” 
	“to thereby reduce a Coulomb barrier between positively charged protons inside two approaching nuclei in said rotating plasma,”
	“whereby said rotation…induce a force that causes neutral particles…to impinge…wherein a fusion reaction is caused to occur.”
For claim 10, these include: 
 	 “voltage pulses are used to maintain the number of ions in the chamber, and a continuous wave voltage is used to maintain the rotation of said plasma.” 
For claim 11, these include: 
 	 “fusion reactants concentrate in a localized volume layer…via the action of a sustained centrifugal force so that sustained…fusion reactants are formed.” 
For claim 14, these include: 
 	 “the electrons…are restricted to a wall…by rotating neutrals…so that a high density layer of electrons is formed adjacent to said outer electrode.” 
 


These clauses do not serve to patentably distinguish the claimed method over that of the applied reference(s), as long as the method of the cited reference(s) is capable of achieving the intended result. In other words, these claims are being interpreted under MPEP 2111.04, in which the “whereby” and “such that” and similar clauses are not given patentable weight because they simply suggest intended results that may allegedly follow naturally from the claimed features. See MPEP § 2111.04.
The language being treated as intended result-type language in accordance with MPEP 2111.04 is shown inside brackets […]. 
Claim(s) 1, 2, 4, 10, 11, 12, and 14 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gow (US 3,014,857).
Regarding claim 1, Gow teaches a method capable of causing fusion between neutral particles (col. 1, ll. 19-20 and 23-27), comprising:  	providing a target (12) in a cylindrical chamber (11);  	supplying a gas (26) into said cylindrical chamber (“A gas such as deuterium from the source 26 is fed into the chamber 11,” col. 2, l. 71 – col. 3, l. 1);  	forming a plasma of ions and neutrals from said gas in said chamber (“There is thus produced within the chamber 11 a plasma,” col. 3, ll. 60-61) by applying energy into said chamber from a source of energy (53, 16);  	inducing said plasma of ions and neutrals to rotate around an axis of said chamber through ion-neutral coupling by providing oscillating electric and magnetic fields in said chamber (electric and magnetic fields supplied via high voltage supply 53 and magnet assemblies 16: “plasma rotation in crossed magnetic and electric fields,” col. 1, ll. 55-56),  		[where the electric and magnetic fields are caused to oscillate at the same frequency, such that rotating ions and neutrals will rotate synchronously with said fields] (Gow’s device, being comprised of electrical 53 and magnetic 16 means, is capable to cause synchronous rotation; this can be via a high frequency voltage: “a high frequency voltage,” col. 3, l. 9);  	inducing negatively charged electrons to be introduced in said chamber [to thereby reduce a Coulomb barrier between positively charged protons inside two approaching nuclei in said rotating plasma] (introducing electrons into the chamber via gas source 26, col. 2, l. 71 – col. 3, l. 1; if Applicant’s introduction of electrons is capable of causing the alleged Coulomb barrier reduction, then so is Gow’s since Gow provides all the requisite features);  	[whereby said rotation of ions and neutrals in said chamber induce a force that causes neutral particles in said chamber to impinge against said emitter and said target] (if Applicant’s species rotation is capable of causing the recited effect, then so is Gow’s since Gow provides all the requisite features),  	[wherein a fusion reaction is caused to occur between neutral particles in said plasma and said target] (“thermonuclear reactions,” page 8, l. 25; also, if Applicant’s particles are capable of achieving nuclear fusion, then so are Gow’s since Gow provides all the requisite features). Accordingly, claim 1 is rejected as anticipated by Gow. 
Regarding claim 2, Gow anticipates all the elements of the parent claim and additionally teaches wherein the gas is hydrogen gas (“deuterium,” col. 2, l. 72).
Regarding claim 4, Gow anticipates all the elements of the parent claim and additionally teaches wherein the source of energy is a magnetic field source (16).
Regarding claim 10, Gow anticipates all the elements of the parent claim and additionally teaches wherein voltage pulses are used (“a pulsed voltage may also be produced by the high voltage power supply 53,” col. 3, ll. 9-11) [to maintain the number of ions in the chamber], and a continuous wave voltage is used (“employ a direct current voltage and Super impose thereon a high frequency voltage,” col. 3, ll. 8-9) [to maintain the rotation of said plasma of ions and neutrals] (if Applicant’s use of pulsed and continuous voltages are capable of achieving the claimed effects, then so are Gow’s since Gow teaches all the requisite features). 
Regarding claim 11, Gow anticipates all the elements of the parent claim and additionally teaches wherein fusion reactants [concentrate in a localized volume 1070207.000002-3layer adjacent to the surface of the chamber via the action of a sustained centrifugal force so that sustained, periodic or intermittent high density of fusion reactants are formed] (Gow’s device causes plasma rotation and thus, if Applicant’s plasma rotation is capable of fulfilling the desired result, then so is Gow’s since Gow teaches all the requisite features: “plasma rotation in crossed magnetic and electric fields,” col. 1, ll. 55-56). 
Regarding claim 12, Gow anticipates all the elements of the parent claim and additionally teaches converting axial movement of charged particles in said chamber to electricity by inducing an electric field opposing the flow of charges outward from electrodes in said chamber through a helical field opposing the motion of energetic particles of helical orbits: “a radial electric field between the central electrode 23 and the liner 12,” col. 2, ll. 58-60. 
Regarding claim 13, Gow anticipates all the elements of the parent claim and additionally teaches controlling operating parameters within said chamber including rate of fuel input, rate of fusion product removal, flow of working fluid for thermal energy capture, via a control system integrated with MRI/NMR, magnetic and optical sensors, and heat/temperature sensors: “control means for connecting and disconnecting same to the magnets, as well as varying the magnet winding current,” col. 2, ll. 59-61. 
Regarding claim 14, Gow anticipates all the elements of the parent claim and additionally teaches (Fig. 1) wherein said chamber (11) comprises an outer electrode (12) and an inner electrode (23) coaxially located within said outer electrode, said method further comprising rotating neutrals during the rotation so that a high density layer of electrons is formed adjacent to said outer electrode9: “plasma rotation in crossed magnetic and electric fields,” col. 1, ll. 55-56; “Electrons formed by the ionization of gas within the chamber tend to collect into a sheath about the anode, here the central electrode,” col. 3, ll. 42-44. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gow in view of Greenside (US 4,721,595). 

Regarding claim 13, Gow anticipates all the elements of the parent claim and additionally teaches controlling operating parameters within said chamber including rate of fuel input (via valve 27, col. 2, ll. 28-29), rate of fusion product removal (col. 2, ll. 62-63), flow of working fluid for thermal energy capture (“gas flow being adjusted,” col. 3, ll. 2-3), magnetic and optical sensors (“control means for connecting and disconnecting same to the magnets, as well as varying the magnet winding current,” col. 2, ll. 59-61), and heat/temperature sensors (implicit due to the cooling means to keep temperatures safe for the structural elements of the apparatus, col. 2, ll. 37-43).

Gow does not explicitly state that the control system is via integrated with MRI/NMR. However, it was already known in the art area at the time the invention was made to integrate a fusion reactor control system with nuclear magnetic resonance, as taught by Greenside at col. 2, ll. 48-55 and col. 3, ll. 15-17. The skilled artisan would have been motivated to integrate NMR techniques into the control system of Gow in order to use a well-known and widely available technique to easily measure the spin-lattice relaxation time and depolarization rates, col. 3, ll. 2-20. Accordingly, claim 13 is rejected as obvious over Gow in view of Greenside.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gow in view of Stix (US 4,767,590).
Regarding claim 15, Gow anticipates all the elements of the parent claim but does not explicitly teach wherein the target comprises lanthanum hexaboride.
Stix does teach this. 
Stix is also in the art area of plasma confinement (abstract) and teaches using a target of lanthanum hexaboride (“lanthanum hexaboride,” col. 5, ll. 46-47). The ordinary skilled artisan would have been motivated to utilize Stix’s lanthanum hexaboride because Stix explains that it makes “a suitable cathode material.” Moreover, given that this material was known to be “suitable” for high-energy plasma applications, then it would have been an obvious matter of design choice to utilize lanthanum hexaboride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Accordingly, claim 15 is rejected as obvious over Gow in view of Stix. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 see 7-page NPL reference in the file 04/20/2022.
        2 see the 21-page NPL reference in the file 04/20/2022.
        3 See attached 23-pgae NPL reference. 
        4 Influence of Electromagnetic Fields on Nuclear Processes, 23 pages
        5 “The simple geometry and the compactness of the device makes it a breakthough [sic] in the concept of fusion,” Specification, page 3.
        6 How Long is the Fuse on Fusion? Springer Nature Switzerland AG 2020. 
        7 What will ITER do? iter.org/sci/Goals
        8 Temperatures for Fusion, Department of Physics and Astronomy, Georgia State University: http://hyperphysics.phy-astr.gsu.edu/hbase/NucEne/coubar.html
        
        9 See the interpretation for claim 14 in the above 112, second paragraph, section.